DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites the limitation "the die" in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner is interpreting “the die” to be “the capacitor die”.
Claim 4 recites “wherein the capacitor die includes a straight and vertical wiring path to the surface mounted die”. It is unclear what is meant by “straight”. For examination purposes the examiner is interpreting “straight” to mean “horizontal”.	
Claim 5 recites the limitation "the embedded MIM capacitor die" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner is interpreting “the embedded MIM capacitor die” to be “the capacitor die”.	Claim 12 recites “wherein the embedded capacitor die includes a straight vertical 
Claim 12 recites “The package substrate of claim 9, wherein the embedded capacitor die includes a straight vertical path to the embedded capacitor die.” It is unclear how the embedded capacitor die has a straight vertical path to the embedded capacitor die.  For examination purposes the examiner is interpreting the second recited “the embedded capacitor die” to be “the surface mounted die”.
Claim 18 recites “The method of claim 16, wherein the embedded capacitor die is embedded straight vertical path to the embedded capacitor die.” It is unclear what is being claimed. For examination purposes the examiner is interpreting claim 18 as “The method of claim 16, wherein the embedded capacitor die includes a straight and vertical wiring path to the surface mounted die”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  									The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (2012/0080222).
Re claim 1, Kim teaches a package substrate (1, Figs. 1-5), comprising:			a capacitor die (180) embedded in the package substrate (1) at least partially underneath a location of power delivery interface circuitry ([44], 120) in a surface mounted die (210);												connection terminals (182, 184) accessible at a surface of the die [44] embedded in the package substrate [44] to provide connection (142, 144, 146, 148, 152, 154, 156, 158) to the surface mounted die (102); and								metal-insulator-metal layers ([43], 186) inside the die (180) embedded in the package substrate (1) coupled (Fig. 3) to the connection terminals (182, 184).
Re claim 2, Kim teaches the package substrate of claim 1, wherein the surface mount die (210) comprises an integrated circuit die ([45], “semiconductor chip”), an FPGA or an ASIC.
Re claim 3, Kim teaches the package substrate of claim 1, wherein the capacitor die (180) is in front side build-up layers (130) of the package substrate (1).			Re claim 4, Kim teaches the package substrate of claim 1, wherein the capacitor die includes a straight (144, 154) and vertical (142, 146, 152, 156) wiring path to the surface mounted die (210).										Re claim 5, Kim teaches the package substrate of claim 1, wherein the embedded MIM capacitor die (180) supports at least two power domains ([50-54], Fig. 5).												Re claim 6, Kim teaches the package substrate of claim 1, wherein the capacitor die (180) occupies two or less levels (110) of the package substrate (1).
Re claim 7, Kim teaches the package substrate of claim 1, wherein the capacitor die (180) is in a core (110) of the package substrate (1).					Claim(s) 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (2012/0080222).
Re claim 9, Kim teaches a package substrate (1, Figs. 1-5), comprising: 			package interconnects (101); 									dielectric layers (140);										metal layers (141, 144, 154, 164, 174); and							an embedded capacitor die (180) in the package substrate (1) that is at least partially underneath a location of a power delivery interface circuitry ([44], 120) of a surface mounted die (210).
Re claim 10, Kim teaches the package substrate of claim 9, wherein the surface mount die (210) comprises an integrated circuit die ([45], “semiconductor chip”), an FPGA or an ASIC.
Re claim 11, Kim teaches the package substrate of claim 9, wherein the embedded capacitor die (180) is in front side build-up layers (130) of the package substrate (1).												Re claim 12, Kim teaches the package substrate of claim 9, wherein the embedded capacitor die includes a straight (144, 154) and vertical (142, 146, 152, 156) wiring path to the surface mounted die (210).						Re claim 13, Kim teaches the package substrate of claim 9, wherein the embedded capacitor die (180) supports at least two power domains ([50-54], Fig. 5).
Re claim 14, Kim teaches the package substrate of claim 9, wherein the embedded capacitor die (180) occupies two or less levels (110) of the package substrate (1).
Claim(s) 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (2012/0080222).
Re claim 16, Kim teaches a method (Figs. 1-5), comprising:					identifying a space (Fig. 2) in a package substrate (1) of a surface mount die (210) that is at least partially underneath power delivery interface circuitry ([44], 120) of the surface mount die (210);									embedding a capacitor die (180) in the space of the package substrate (1) in build-up layers (110, 130) of the space (Fig. 2); and							connecting the surface mount die (210) to the embedded capacitor die (180) with a vertical (142, 146, 152, 156) and straight (144, 154) connector.
Re claim 17, Kim teaches the method of claim 16, wherein the embedded capacitor die (180) is embedded in front side build-up layers (130) of the package substrate (1).
Re claim 18, Kim teaches the method of claim 16, wherein the capacitor die includes a straight (144, 154) and vertical (142, 146, 152, 156) wiring path to the surface mounted die (210).										Re claim 19, Kim teaches the method of claim 16, wherein the embedded capacitor die (180) supports at least two power domains ([50-54], Fig. 5).
Re claim 20, Kim teaches the method of claim 16, wherein the embedded capacitor die (180) occupies two or less levels (110) of the package substrate (1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2012/0080222) in view of Karhade et al. (2015/0001717).
Re claim 8, Kim teaches the package substrate of claim 1. 				Kim does not explicitly teach wherein the surface mounted die is surrounded by other surface mounted die that are coupled to the surface mounted die by EMIB connectors.
Karhade teaches a semiconductor package (100, [27-28], Fig. 1) having an embedded interconnection bridge (EMIB) (106) connecting a first die (Die 1 (Memory)) (102) and a second die (Die 2 (CPU/SoC)) (104) in order to provide high performance computing (HPC) with high bandwidth memory (HBM) [27].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to model Kim as taught by Karhade and have wherein the surface mounted die is surrounded by other surface mounted die that are coupled to the surface mounted die by EMIB connectors in order to provide high performance computing (HPC) with high bandwidth memory (HBM) ([27], Karhade).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2012/0080222) in view of Karhade et al. (2015/0001717).
Re claim 15, Kim teaches the package substrate of claim 9.				Kim does not explicitly teach wherein the surface mounted die is surrounded by other surface mounted die that are coupled to the surface mounted die by EMIB connectors.
Karhade teaches a semiconductor package (100, [27-28], Fig. 1) having an embedded interconnection bridge (EMIB) (106) connecting a first die (Die 1 (Memory)) (102) and a second die (Die 2 (CPU/SoC)) (104) in order to provide high performance computing (HPC) with high bandwidth memory (HBM) [27].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to model Kim as taught by Karhade and have wherein the surface mounted die is surrounded by other surface mounted die that are coupled to the surface mounted die by EMIB connectors in order to provide high performance computing (HPC) with high bandwidth memory (HBM) ([27], Karhade).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.					
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        5/7/21